          Case 1:18-cv-06925-VSB Document 58 Filed 06/16/20 Page 1 of 1


                                                                                  6/16/2020
                                                        ,,       Defendants shall have until June 30, 2020 to retain counsel
                                              rd
                                     June 3        '.   .7620    and comply with my prior discovery orders. If Defendants fail
                                                                 to comply with this order, then Plaintiff shall renew its motion
Hon. Vernon S. Broderick, U.S.D.J.                               and default judgment will be entered, as will an order of
United States District Court, Southern District New York,        reference to the Magistrate Judge for an inquest on damages
                                                                 and fees. The Clerk is directed to mail a copy of this order to
40 Foley Square, Room 415,
                                                                 the pro se Defendant, and is further directed to terminate the
New York, New York 10007.
                                                                 open motion at Document 57.

Re: Dubai Equine Hospital V. Equine Imaging, LLC et, al., No. 18-cv-6925

Dear Judge Broderick:

I am the defendant of the above case, George Papaioannou and as of today the 3 rd of June I
have received a number of documents from the representative of Plaintiff Dubai Equine
Hospital.
We respectfully r.equest some more time to complete the list of documents and information
that the Plaintiff representative requested.

There are three very serious reasons that have cause significant delays in the production of
those documents and cause inevitable delays in our part:

1. On December the 20th 2019 our office location was flooded and resulted in a loss of
significant amount of our archived system in New York. This system had necessary copies of
the documents requested by the Plaintiff's representative. I can provide the full official
insurance report of these damages. I am engaged to recollect these document but it is a very
time consuming process.
2. As of earlier last month we separated from the legal representation of Germano & Cahill, P.C.
We have been diligently trying to find new counsel representation and we are in the process of
establishing this in the immediate future. It would, howev(lr, take some additional time to
bring the new legal team up to date with the case.
3. As of March 2020 we were saddened and shocked to have found out the decease of our
chief operational manager, Mr. Fernando Viveros. He was a critical member of our company
during the period of the events discussed in this case and a key witness. He was also an
archiver of many_ of those documents required cross-checking for the upcoming deposition.



We, therefore, and given the current difficulties with the curfew and COVID-19 restrictions,
respectfully request some more time to complete our collection of materials and present to the
Plaintiff's representative.

Respectfully Submitted,                                      I
George Papaioannou                                           f
169 Middle Neck Rd
Port Washington, New York, 11050
414 326 0665
                                                        f
